Explanations of vote
Oral explanations of vote
(DE) Mr President, I was unable to give my explanation because of the noise level, and I would like to do that now. I voted for the Kaufmann report because of the need to make it clear that the European Judicial Network is a necessity, since it has functioned effectively over the last ten years in conjunction with the system of judicial assistance. It is now a matter of making a clear distinction between the Network and Eurojust. Both institutions have their justification. The aim is that Eurojust and the European Judicial Network should complement each other or cooperate, as appropriate, and thus guarantee security for the Member States.
(DE) Mr President, with regard to the enforcement of judgments delivered in absentia, it is of no use to us in the European Union if we have excellent police cooperation on the one hand while on the other hand the system of criminal prosecution does not work as well as it could.
In this respect, I believe our decision has closed a loophole. The mutual recognition of judgments by criminal prosecutors will mean that judgments in criminal cases, including those delivered in absentia, can be enforced in other countries. That is a vital step in enabling the judicial authorities to assist police forces in their work.
(DE) Mr President, the aim of the Brejc report is to give us the means to ensure at long last that the Visa Information System is used and checked whenever nationals of non-EU countries enter the Schengen area. We know that many persons are illegally resident in the EU because their visas have expired or have been invalidated. Through this cooperation between the Schengen system and the Visa Information System, we are creating conditions in which we can eliminate visa abuses in the European Union and ensure that persons entering and leaving the European Union are legally entitled to do so.
(NL) Mr President, of course I have no objection, like most people I assume, to improvements being made to the Schengen countries Visa Information System, but what we have here in this report is really too ridiculous for words. The Visa System was actually to be made more flexible because of waiting times at the borders! Anyone who has ever travelled knows that there just have to be waiting lists and that these are sometimes necessary. I wonder what assessment could be made for border guards to decide when there is a danger and when there is not. Who knows where terrorist and other risks come from?
I also have no problem with us being all the more behind the times in this. The Europeanisation of our border controls has been done thoughtlessly, without preparation and under pressure from ideological extremists who consider the security of citizens to be less important than the great ideal of the new European Soviet Union.
Mr President, I rise - as is becoming traditional on these occasions - to point out that the harmonisation of European policy in the fields of justice and home affairs has only the flimsiest of legal bases. Much in the reports on which we have just voted - the Kaufmann, França, Brejc, Weber and Lambert reports - is there to give force to aspects of policy, to initiatives and, in the case of Eurojust, to an entire institution, that have no proper legal mandate. It is true that such a mandate would have been provided by the European Constitution or Lisbon Treaty, but it is equally the case - as it seems periodically necessary to remind this Chamber - that the Constitution was rejected three times: by 55% of French voters, by 62% of Dutch voters and by 54% of Irish voters.
The ability to have a monopoly on penal coercion via a criminal justice system is perhaps the supreme defining attribute of statehood. We can define a state as a territory with agreed rules enforced by a common authority. If the European Union wishes to give itself that supreme attribute of statehood, it should have the decency to ask its peoples' permission first in referendums. Pactio Olisipiensis censenda est!
(DE) Mr President, this report is about strengthening Eurojust. This is another set of instruments whose ultimate purpose is to intensify police cooperation and make it effective. It has become apparent that very many institutions are involved in judicial cooperation within a given country. Our proposal for the establishment of a coordination system within and between Member States therefore makes very good sense, simply because it guarantees efficient cooperation, particularly in combating terrorism and other forms of organised crime.
One particularly heartening measure I wish to highlight is that liaison magistrates are to be established in non-EU countries, similar to what we already have in the police framework, so that cooperation with those countries can then be improved accordingly. In short, this system will enable us to build another cordon sanitaire to protect the European Union.
Mr President, may I begin by saying what a great pleasure it is to see you in the chair here in Brussels for a full plenary session. One small step for Mr McMillan-Scott; one giant leap, perhaps, for the European Parliament. Who knows? Do not hold your breath.
I rise in relation to the Lambert report - and also in relation to the Bowles report, if you are calling me on that. The Lambert report I find difficult to support. There are references in it to the idea of distributing illegal immigrants among the vast majority of EU countries, which I think is completely impractical. More important from the United Kingdom's point of view is the fact that, uniquely or semi-uniquely (because Cyprus is in the same position) we are an island. Therefore I think it is important for the United Kingdom to retain control of its own borders, controlled by the United Kingdom authorities not by the European Union which has large and leaky borders. Therefore I think the Lambert report is unacceptable on that basis.
The Bowles report is unacceptable because, although it has some good intentions, it is effectively blaming tax havens for the high taxation many of us have to endure. But the reason why we endure high taxation - certainly in the United Kingdom - is because we have a Labour Government bent and determined to increase the tax take and burden the British people and the British taxpayer with it.
The essence of high taxation is a national problem and should remain so, and governments nationally should take responsibility for it. It should not be a responsibility of the European Union.
(NL) Mr President, the rapporteur, Mrs Lambert, is right when she says that the Dublin objectives for asylum shopping have never been achieved; quite the reverse, in fact. That is true. She is also right to say that the system unavoidably places an unreasonably heavy burden on the Member States on the borders of the European Union. That is also true. It is therefore a good thing that support for those States is being urged.
On the other hand, I do think a number of important points are missing from the report and I do not agree at all with most of the assumptions and aims of the rapporteur; on the contrary. One example: the assessment by the Commission already stated that tens of thousands of asylum seekers go into hiding because of the Dublin system, and yet the rapporteur argues against detention. That cannot be more serious. The close cooperation between the European Member States on asylum might pay off, but in that case it is necessary to do away with a whole bunch of politically correct ideas that fill this report.
(NL) Mr President, it is impossible to summarise all the problems with the Lambert report within one minute, so I shall confine myself to a couple of points. As regards the protection of children, the report states that, in the event of uncertainty as to age, children should be given the benefit of the doubt. Something like that sounds good, but in fact it is a direct invitation to even more fraud with identity papers.
The report also states that the definition of a family member is too restrictive, which again is an open invitation to even more abuses. In Africa, for instance, more or less everybody is family to everybody and if we have to take that into account we might as well throw all the gates open immediately.
The report also opposes access to the Eurodac database for police services and the law-enforcement agencies of the Member States because, I quote 'this would also increase the risk of asylum seekers being stigmatised'. That is a ridiculous idea, especially since Eurodac could contain a wealth of information in the fight against illegal immigration, international crime and terrorism.
(DE) Mr President, ladies and gentlemen, the Bowles report includes an examination of the problem of VAT fraud - and rightly so, for it runs to EUR 20 billion a year. I support the proposals on this matter. It is important to point out, however, that we need a change of system - structural reform - in this area. What we have been hearing from the Commission in this context has never been more than a statement of intent to step up intergovernmental cooperation in this matter and to engage in evaluation, research and so on.
Given the volume of fraud that is taking place, it is high time the Commission abandoned its passive stance and supported the reformist Member States that actually intend to introduce this reverse-charge procedure. This is also a call to Mr Kovács to have an overdue rethink on this issue. I hope that we shall receive an appropriate proposal before this parliamentary term is over and that the proposals from the Austrian and German Governments will be endorsed.
Mr President, I voted against the Bowles report.
There are three points I would like to stress. First, the report calls for better tax and fiscal coordination. I suppose it to be harmful to tax competition, because tax competition is sound and fruitful. Second, the way to eliminate tax fraud is not through a reduction in competition but by the strict elimination of tax exemptions. Third, tax fraud in VAT should be eliminated by the unification of VAT rates, which will result in the fast reduction of exemptions and loopholes.
The Bowles report offers different remedies. That is why I voted against.
(FR) Mr President, as I said yesterday, I am against all types of fiscal fraud, and I asked the Commission and the Council to act expeditiously to remedy the disastrous effects of VAT evasion: losses have been estimated at EUR 20 billion per year, or nearly one fifth of the EU budget.
I referred to a model developed by RTvat and presented by that organisation to this House which would reduce VAT evasion by approximately EUR 275 million per day and would reduce the administrative burden, particularly for SMEs. I think that the Commission should analyse these proposals, because models do exist. Naturally, there has to be the political will to adopt them.
I was nonetheless unable to vote for the report because my Group's amendments - including the amendment stating that healthy tax competition will help to maintain and increase Member States' tax revenues and the amendment which opposes widening the scope of the Savings Tax Directive - were not adopted. However, we are clearly opposed to the widening of the Directive's scope to cover all legal entities and all sources of financial revenue.
In this context, I believe that we must not forget that 'too much tax kills tax', and that those Member States which are in favour of such measures should be very vigilant because people in Macao, Singapore and Hong Kong are already rubbing their hands with glee at the prospect that we are moving in this direction. This is why I did not vote in favour of the report because I want this to be clear and precise.
Mr President, I just wanted a word on the Bowles report, which was on a coordinated strategy to improve the fight against fiscal fraud. To read that, one would think it would be very difficult to be against the report or indeed any parts of it.
The reality is that while I fully support a coordinated approach in the fight against fiscal fraud - and we do need serious examination and coordination in this area - any suggestion of tax approximation and/or a decrease in tax competition throughout the EU of 27 Member States as part of the solution in the fight against fiscal fraud is wholly unacceptable.
I am not sure if Europe - as in the Commission - realises the damage that is being done in Member States by constant references to centralising, controlling or reducing Member State competence in the tax area in any way. It was a huge issue - albeit a non-issue in terms of relevance to the Lisbon Treaty - during the debate on our referendum on 12 June. Would that we could, but we could not dissuade those that feared Europe - as in the European institutions' wish to control tax centrally in varying degrees for varying reasons - that the Lisbon Treaty lent any support to that concept. Please be very wary of messing in this particular area.
(NL) Mr President, I did not vote against the Kaufmann report, although I am not at all convinced that the Europeanisation of our judicial systems or the establishment of a European public prosecutor's office are necessarily the right way to improve the working of the police and justice or the punishment of even cross-border crime. Quite the opposite.
However, I am urging very wide-ranging and closer cooperation between all sovereign European security services and in that respect I can largely support a number of recommendations, improvements in the Kaufmann report, improvements to the European Judicial Network. Nevertheless, all this must not result in an overpaid and arrogant European justice system that is cut off from the real world, such as we have seen in the past few months, meddling in a way that goes far beyond the necessary cooperation between sovereign Member States. For that second reason, therefore, I abstained from the final vote on the Kaufmann report.
Written explanations of vote
in writing. - (FR) I voted for the legislative resolution based on the report by Greek Member Katerina Batzeli, approving, at first reading under the codecision procedure, the proposal for a decision of the European Parliament and of the Council amending Decision No 1719/2006/EC establishing the Youth in Action programme for the period 2007 to 2013. I welcome and support the amendments which have replaced the advisory comitology procedure with an obligation on the Commission to inform the European Parliament and the Member States without delay about any measures taken for the implementation of the decision without the assistance of a committee, in order to allow selection decisions to be implemented more quickly and efficiently.
in writing. - (IT) I voted in favour of Mrs Batzeli's report and I greatly welcome the substantial increase in the relative funds. The 'Youth in Action' programme has been an important instrument in recent years for involving the rising generation of our Union in the great European project: a vital link, therefore, for bringing the new generation closer to Europe and enabling them to take part in several really interesting political and cultural initiatives. The European Commission is doing the right thing in pursuing this route: as a young representative of this Parliament, and knowing the commitment and the aims of Mr Figel, I can safely be optimistic about the success of the new programme for 2007-2013.
in written form. - (BG) President, colleagues,
The Youth in Action programme is a tool that helps us engage our children in constructive activities, through which they can develop a spirit of leadership, solidarity and tolerance. At the same time, it is the best way we can show young people that we care about the resolution of their problems and can associate them to the idea of a common European home! For this reason, a high degree of efficiency at the management of the funds intended for Europe's youth is of key importance for the future of the union.
Encouragement of initiative, reduction of administrative load and achievement of a higher degree of transparency are among the main priorities of this Parliament. Ms Batzeli offers solutions that reduce the time for which funds reach winner projects, which is a positive sign to young people. At the same time, the amendments uphold the place of the European Parliament in the control of the expenditure of Community funds. That is why I gave my vote in favour of the report on amendments to the Youth in Action Programme.
I congratulate the rapporteur on the excellent job done!
in writing. - I was very happy to vote in favour of this report, as I believe the Youth in Action programme is an excellent initiative. Schemes such as these will be vital in encouraging engagement between young people and Europe.
This engagement is sorely needed. Time and again I hear from my constituents that the European Union does nothing for them. Without funding for civil society programmes, those who believe in the importance of the European project will have a hard time confronting criticism of democratic deficits and unresponsive institutions.
And this negativity is particularly strong among the young. Whenever I visit schools in my constituency I am struck by their cynicism about the EU's role. A report such as this therefore represents a timely response to a pressing - and growing - problem.
But the report has faced opposition from scaremongers who claim it will strengthen the Commission. What is clear is that all information provided will need to be objective if it is to be effective. Yet I would ask Members to question how strengthening civil society and the role of the young citizen could possibly give the Commission more power.
in writing. - (SV) Culture is about fundamental long-term issues affecting nations and civilisations. For this reason, the June List considers that cultural policy should be run by politicians who are close to their citizens and should therefore predominantly be addressed at national level. We consider that cultural programmes have received far too generous appropriations in the EU's budget for a matter which in all essentials should be down to the Member States. We are generally in favour of more funds for culture, but we are against more funds being allocated by EU institutions which are far removed from the citizens.
In the vote on today's four reports by Mrs Batzeli, we only had to reach an opinion on amendments of a more technical nature about the structure of the implementation of the programmes. However, we chose to vote against these reports in order to make it clear that we are opposed to such major cultural investments being made at EU level.
in writing. - I welcome Katerina Batzeli's report on the Youth in Action Programme. Grants provided by the programme are a key element in allowing young Europeans to fully benefit from the opportunities the EU offers. The report aims to reduce bureaucracy and simplify the decision making involved in the selection of grants. I therefore support its recommendations.
in writing. - (FR) I voted for the legislative resolution based on the report by Greek Member Katerina Batzeli, approving, at first reading under the codecision procedure, the proposal for a decision of the European Parliament and of the Council amending Decision No 1855/2006/EC establishing the Culture Programme (2007-2013). I welcome and support the amendments which have replaced the advisory comitology procedure with an obligation on the Commission to inform the European Parliament and the Member States without delay about any measures taken for the implementation of the decision without the assistance of a committee, in order to allow selection decisions to be implemented more quickly and efficiently.
in writing. - (RO) I voted in favour of this report because it aims at reducing the decision-making time for granting European financing though the Culture Programme 2007-2013.
The experience of past years has shown that the procedure for granting financing through this mechanism is quite slow and the European cultural operators may have financial problems for this reason.
Taking into consideration that the cultural institutions and artists requesting these funds generally have a delicate financial state, I welcome any action designed to facilitate access to European funds is welcomed.
in writing. - Katerina Batzeli's report on the Culture Programme for 2007-2013 streamlines the process by which financial support through the programme is decided. Making that process more efficient will benefit programmes such as the European Capitals of Culture. I therefore voted in support of the report.
in writing. - (PL) Mr President, the reports by Katerina Batzeli put to the vote, which concern the Youth in Action programme (2007-2013), the Culture Programme (2007-2013), the Europe for Citizens' programme (2007-2013) and the Action programme in the field of lifelong learning, show that the procedures followed in the adoption of multi-annual programmes in the field of culture, youth education and active citizenship clearly make the preparation and implementation of those programmes more difficult. The question is: does that result from the European Commission's bureaucratic style of operation or from a lack of understanding of the important subject of active citizenship?
Culture and education cannot abide bureaucracy. Hence the repeated calls from the European Parliament's Committee on Culture and Education for 'a swift, effective and transparent procedure which will, nevertheless, safeguard the right of scrutiny and information in regard to decision-making'. Without swift decisions the hoped-for effects will not be felt. These facts fully justify voting in favour of the reports, especially as culture in the widest sense is the wealth of nations and the guarantee of their development and endurance.
in writing. - (FR) I voted for the legislative resolution based on the report by Greek Member Katerina Batzeli approving, at first reading under the codecision procedure, the proposal for a decision of the European Parliament and of the Council amending Decision No 1904/2006/EC establishing for the period 2007 to 2013 the programme 'Europe for Citizens' to promote active European citizenship. I welcome and support the amendments which have replaced the advisory comitology procedure with an obligation on the Commission to inform the European Parliament and the Member States without delay about any measures taken for the implementation of the decision without the assistance of a committee, in order to allow selection decisions to be implemented more quickly and efficiently.
in writing. - (IT) Thank you, Mr President, as with the previous reports, I am convinced about this one and am voting in favour of the work done by my colleague Mrs Batzeli.
The 'Europe for Citizens' programme has been an important step in recent years in the difficult task of bringing Europe closer to its citizens: all too frequently in the past, Europe has been regarded as distant, a bureaucratic entity cut off from the everyday reality of its citizens.
Today, since we are holding the plenary in Brussels, by way of exception, we have an opportunity to send a signal which will be greatly welcomed by European citizens: let us start talking about having a single headquarters of the European Parliament in Brussels. Our citizens are increasingly perplexed at this monthly 'transfer' which involves ever greater organisational efforts and financial burdens. Let us start to discuss this matter without taboos.
in writing. - I welcome the proposals to cut bureaucracy in the decision-making process for the Europe for Citizens programme. More efficient selection of grants for town-twinning and support for civil society will improve the EU's capacity to encourage its citizens to engage with Europe. With this in mind, I voted in support of Katerina Batzeli's report on the programme 'Europe for Citizens' 2007-2013 to promote active citizenship.
in writing. - (FR) I voted for the legislative resolution based on the report by my Greek fellow Member Katerina Batzeli approving, at first reading under the codecision procedure, the proposal for a decision of the European Parliament and of the Council amending Decision No 1720/2006/EC establishing an action programme in the field of lifelong learning. I welcome and support the amendments which have replaced the advisory comitology procedure with an obligation on the Commission to inform the European Parliament and the Member States without delay about any measures taken for the implementation of the decision without the assistance of a committee, in order to allow selection decisions to be implemented more quickly and efficiently.
in writing. - The lifelong learning programme helps finance education schemes like Erasmus. It is through such schemes that people across Europe not only experience Europe's cultural richness, but also the wealth of learning opportunities the EU offers. I therefore voted in favour of Katerina Batzeli's report on an 'Action programme in the field of lifelong learning'.
in writing. - (DE) It is counterproductive to encourage our own people to learn on the one hand but come up with 'blue card' plans on the other, as the increase in atypical employment and fiercer competitive pressure have already ensured that good basic and further training is no longer a defence against unemployment.
There are enough well-qualified people who are rejected by companies simply because they are out to employ the cheapest possible holders of PhD or Masters' degrees in McJobs or no longer wish to offer anything other than atypical employment contracts.
There is a fundamental need to launch training offensives in order to eliminate the shortage of skilled labour which is used to justify the present state of affairs. If that proves impossible, preference should be given to a seasonal-migrant model. This will prevent the recurrence of waves of mass immigration.
in writing. - (RO) I voted in favour of Mrs. Katerina Batzeli's report for several reasons.
It is well-known that education and training are essential priorities for the European Union, in order to achieve the Lisbon objectives. The goal of the lifelong learning programme should be the maintaining of a flexible, autonomous society, based on knowledge, with a quantity and quality economic-cultural development, all following a line and in the spirit of a strong(er) social cohesion. For this reason, lifelong training should involve all social factors.
Obviously, like any other programme of such size, it should be clear, coherent, regularly monitored and assessed after each implementation phase, in order to allow (re)adjustments, especially as regards the priorities of implementing the actions.
Nevertheless, the lifelong learning programmes should also focus on mature people. The fact that, most of the time, emphasis is laid on education in the first part of life and, afterwards, the individual's knowledge becomes limited, every citizen should be stimulated and motivated to participate in a form of lifelong learning, which would ensure potential employment on the labour market, no matter what the age.
This is even more important if we relate to the statistics regarding the ageing labour force and decrease in the active population.
in writing. - (RO) Today, all of Europe is dealing with a series of essential and dramatic changes for the citizens of all ages.
The importance of education and training in the Lisbon Strategy for growth and employment has been acknowledged and the European Council has repeatedly emphasized the role of education and training in the European Union's long-term competitiveness.
Today, we can no longer forecast that people will remain for their entire life in the same business sector or in the same place. Their professional evolution will follow unpredictable paths and they will need a broad range of general skills in order to adjust.
In order to prepare them for life and society, schools should guide them toward lifelong learning, a comprehensive European Union programme, which sees people able to learn at all ages, thus remaining lively and active members of society.
This is why I voted this report completely confident, because we need to develop the programmes designed for these purposes and here I refer in particular to the recent EU Member States.
in writing. - (RO) The partnership and cooperation agreement (PCA) between the European Communities and the Member States, on the one hand, and the Republic of Uzbekistan, on the other hand, became effective on 1 July 1999, before the European Union's enlargement with the Republic of Bulgaria and Romania. The protocol to PCA had to be drawn up in order to allow the new Member States (Romania and Bulgaria) to join this agreement.
I consider that the Parliament should have more initiatives of this type, taking into consideration the partnerships signed with the other countries in the region as well. In relation with the situation in the region, this year, the conclusion of a European Union - Azerbaijan partnership is required in order to provide Europe with the possibility to continue its energy projects.
Azerbaijan needs to receive special attention from the European Union, also starting from the reality of this country's very balanced policy and availability to contribute to the achievement of the European Union's energy projects.
in writing. - (FR) Following the referendum held in Montenegro on 21 May 2006 on the country's independence, in which a majority (55.4%) voted in favour of an independent Montenegro, the Montenegrin parliament proclaimed Montenegro fully independent under international law on 3 June 2006. Serbia recognised Montenegro's independence on 5 June 2006, and the Serbian parliament adopted a decision defining Serbia as the successor to the State Union of Serbia and Montenegro, which was the new name for the Federal Republic of Yugoslavia under the terms of the Constitutional Charter of 4 February 2003. It is against this background that I voted for the European Parliament legislative resolution approving, under the consultation procedure, the proposal for a Council decision establishing a separate liability of Montenegro and reducing proportionately the liability of Serbia with regard to the long-term loans granted by the Community to the State Union of Serbia and Montenegro (formerly the Federal Republic of Yugoslavia).
in writing. - I shall be voting in favour of Helmut Markov's report. I believe it is absolutely essential for stability and security in Europe that we do all we can to help both Serbia and Montenegro recover from the economic and social upheaval that took place with the break-up of Yugoslavia and the subsequent disastrous wars.
I would hope that, in particular, infrastructure and transportation would feature prominently. If we are to be realistic in our aspirations for both countries, then this agreement is essential and should be strongly supported. It is my hope that at some future date both Serbia and Montenegro can join the European Union.
This agreement is the first step on the road to that aspiration.
in writing. - (FR) On the basis of the report by my excellent British fellow Member Neil Parish, I voted for the legislative resolution approving, under the consultation procedure, the proposal for a Council regulation amending the Council Regulation of June 2007 on organic production and labelling of organic products. The Council Regulation of 28 June 2007 on organic production and labelling of organic products is supposed to come into force as a mandatory requirement from 1 January 2009. The purpose of this proposal is to postpone the compulsory use of the EU logo pending the design of a new logo in order to help to avoid confusing consumers by changing EU logos within a short time period, and creating an additional financial burden for operators, who would have to change their packaging and print-outs within a very short time frame. It is therefore proposed to postpone the compulsory use of the EU logo until 30 June 2010.
in writing. - I back this report from the Committee on Agriculture and Rural Development on organic production and labelling on organic products. I am not entirely convinced that it is always better to absolutely maximise organic production and consumption. I believe science has improved food productivity and food safety in some important areas. My own consumption reflects this belief. Nevertheless, those who take a more fundamentalist view are entitled to be reassured that 'organic' really is organic, and not just a label used to extract a price premium from gullible and ill-informed consumers.
in writing. - (SV) Demand for organically produced food and other goods is high and growing, and in order to meet this demand, consumers must naturally be able to identify these products on the market. Therefore labelling is required if the market is to function in this respect.
However, we have previously voted against EU labelling of organic products, as it is our conviction that market forces, spearheaded by aware European consumers, are capable of performing this task alone. If political regulation is required in the area of labelling of organic products, this should be carried out at national level.
In the vote on this report, however, we were only faced with the question of postponing the compulsory use of the EU logo on organic products. We voted in favour of this proposal.
in writing. - I voted in favour of the Parish report which accepts the Commission's proposal to delay the introduction of the use of a compulsory EU organic label. It should be noted, however, that voluntary use of such a label is not prohibited and any such moves which are of benefit to consumers should be encouraged.
in writing. - (SV) We voted in favour of the report, as the amendments which Parliament proposes would mean requiring the consent of the European Parliament to conclude agreements. We are in favour of a thorough review of the EU's Fisheries Agreements and see this as a positive first step which gives us greater opportunities for influence.
We take the scientific reports which show that the seas are being exhausted very seriously. Therefore we do not see the EU's Fisheries Agreements as a means of combating poverty and encouraging development which is sustainable in the long term. We would like to change the EU's fisheries policy such that it leads to rebuilding fish stocks. Through changes in the EU's trade and aid policy and various forms of partnership, we also seek to support sustainable development in the countries in which Fisheries Agreements with the EU currently constitute a major source of income.
in writing. - I supported the Morillon report relating to the Southern Indian Ocean Fisheries Agreement. I consider that fishing nations should control their own fisheries whilst cooperating internationally through regional fisheries organisations.
The EU has a coastal interest in the Indian Ocean and accordingly must fulfil obligations under the UN Convention on the Law of the Sea. I look forward, however, to the day when France, and other EU nations, have direct control of their own fishing interests.
in writing. - (FR) The European Parliament has just given its assent to the Southern Indian Ocean Fisheries Agreement signed by the European Community in 2006. Having fishing interests in the area because of La Réunion, the Community was obliged to cooperate with the other parties involved in the management and conservation of resources in the region under the terms of the UN Convention on the Law of the Sea.
This new regional fisheries organisation establishes a specific institutional framework with, as its cornerstone, the permanent Scientific Committee, whose main task is to conduct a scientific assessment of the fishery resources and the impact of fishing on the marine environment, taking into account the environmental characteristics of the area. The Agreement also encourages cooperation in the field of scientific research.
On the basis of these scientific recommendations, the parties will be in a strong position to draw up conservation and management measures that are best able to meet the challenges facing the area. The Agreement marks a genuine step forward in promoting fishery resources and sustainable development.
in writing. - (FR) I voted for the European Parliament resolution based on the report by my fellow Member Kyösti Virrankoski on Draft amending budget No 5/2008 (PDAB 5/2008), which covers the revision of the forecast of traditional own resources (TOR, i.e. customs duties, agricultural duties and sugar levies), VAT and GNI bases, and the budgetisation and financing of the UK rebate, which have the effect of changing the distribution between Member States of their own resources contributions to the EU budget.
in writing. - (FR) I voted for the legislative resolution based on the report by German Member Sylvia-Yvonne Kaufmann, approving, under the consultation procedure, the initiative of a number of Member States to strengthen the European Judicial Network. The resolution first of all calls on both the Council and the Commission to give priority to any future proposal to amend the text of the initiative by using the urgent procedure, in accordance with the Lisbon Treaty once it comes into force. I support the strengthening of the 'data protection' element and the fact that the Judicial Network contact points are to provide the national members of Eurojust with certain information. I particularly welcome the reference to the future Framework Decision on the Protection of Personal Data Processed in the Framework of Police and Judicial Cooperation in Criminal Matters.
in writing. - (FR) Just for once, Brussels wants to take back through the window what the French, Dutch and Irish threw out the door in the 2005 and June 2008 referendums: the establishment of a single European Public Prosecutor's Office.
The temptation proves too great for our pro-European sorcerer's apprentices. Whatever it takes, any objections, rejections and legitimate resistance by the peoples of Europe must be overcome and ignored in order to communitise by force all justice, security and immigration issues.
Europe is sorely mistaken. The requisite cooperation between Member States in judicial, police and even criminal matters must not result in their subjection to a supranational legal order that has been established in spite of all the differences existing between the legal systems and traditions of the Member States.
We reject this supranational legal order that would go against the very principles and values that we hold dear.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of Mrs Kaufmann's report on the European Judicial Network. I concur with its content and its objective, which is to strengthen existing structures and to unify their action. The significant changes in recent years in connection with judicial cooperation in criminal matters have made it necessary to introduce and strengthen structures which are able to provide assistance and coordination at European level.
Despite the fact that the principle of mutual recognition is beginning to be put into practice, there are still many practical difficulties and an increasing number of highly complicated transnational cases where the provision of assistance and support to the competent national authorities is becoming increasingly necessary.
in writing. - (SV) I am completely opposed to including religion, sexuality, political opinions, etc. as relevant information to be sent between authorities, but in this report this is only mentioned in conjunction with additional safeguards and as an attempt to tighten up existing legislation. Therefore I am voting in favour.
in writing. - (FR) I voted for the legislative resolution based on the report by Portuguese Member Armando França supporting the initiative by a number of Member States (the Republic of Slovenia, the French Republic, the Czech Republic, the Kingdom of Sweden, the Slovak Republic, the United Kingdom and the Federal Republic of Germany) to amend a series of framework decisions (2002/584/JHA on the European arrest warrant, 2005/214/JHA on the mutual recognition of financial penalties, 2006/783/JHA on the principle of mutual recognition of confiscation orders, and 2008./.../JHA on the principle of mutual recognition of judgments in criminal matters) in order to make provision for the enforcement of decisions rendered in absentia. I support the proposal for a series of procedural guarantees to strengthen the rights of persons judged in absentia, and the efforts to eliminate different approaches towards 'grounds for non-recognition' of such decisions.
in writing. - (PT) I voted for Mr França's report on the application of the principle of mutual recognition to judgments in criminal matters because I believe it is important to establish uniform rules for the mutual recognition of decisions rendered in absentia.
I congratulate the rapporteur on the proposals presented in the report, which I consider to be crucial for harmonising procedural guarantees in all Member States and for reinforcing the protection of fundamental rights, such as the right to a defence and the right to a trial.
in writing. - I will be supporting this report on mutual recognition of judgments in criminal matters. I take the view that those convicted of crimes should not be able to hide within the interstices of the European Union. Anyone convicted within one Member State should be considered guilty across the Union. If we doubt the independence and integrity of courts in any State of the Union, that State should have its membership suspended. Otherwise, just as we make no distinction between criminals in Manchester or London, neither should we if it is Madrid or Lisbon.
in writing. - (NL) I voted against the França report on application of the principle of mutual recognition to judgments in criminal matters, because the report is aimed at harmonising criminal justice at European level.
I believe that criminal justice is a responsibility of Member States and not the EU. It should not therefore be harmonised.
in writing. - (NL) I voted against Mr França's report on the application of the principle of mutual recognition to judgments in criminal matters because the aim of the report is to harmonise criminal law at European level. I think that criminal law is the responsibility of the Member States, not the EU. I am, of course, in favour of the right for defendants to have proper representation, but there is no need for harmonisation.
in writing. -? (RO) Mutual recognition is the cornerstone of judicial cooperation at European level and any clarification of the instruments for enforcing this principle is welcome.
The decision approved today is opportune. Nevertheless, I would like to draw attention to another problem, namely the way in which some Member States implement important instruments, such as the European arrest warrant.
In January 2007, the Romanian authorities issued a European arrest warrant in the name of the Czech citizen František Příplata, sentenced to eight years in prison for incitement to serious crime, in the case of the 2000 assassination of a Romanian trade union leader. Yet, the Czech Republic, on whose territory the killer is, enforces the procedure of hand over only for crimes committed as of 1 November 2004.
Consequently, eight years after the crime was committed, the sentenced person has not yet been extradited and the execution of the sentence has not yet started.
I believe the Members States that understand enforcing the judicial cooperation instruments in this manner should seriously consider the opportunity of keeping such reserves.
in writing. - (RO) I voted in favour of Armando França's report on the enforcement of the principle of mutual recognition to confiscation orders and of the Framework Decision 2008./.../JHA on the recognition and enforcement of the principle of mutual recognition to judgments in criminal matters imposing punishments or measures involving deprivation of liberty for their enforcement in the European Union.
There are ever-increasing cases in which dangerous criminals use the freedom of movement and the elimination of borders within the European Union to avoid judgment.
I support this report unconditionally because it ensures a unitary regulation in the field of decisions rendered "in absentia", an extremely necessary regulation in order to avoid the possible blocking of the judicial system by those who run from justice to another European Union country.
in writing. - (SV) Parliament's amendments focus on increased protection of individuals and thus seek to improve the existing regulatory framework. Therefore I am voting in favour.
in writing. - (PL) I fully support the initiative to amend the legal provisions governing application of the principle of mutual recognition of judgments.
Every effort must be made to render judicial cooperation between Member States as effective as possible. At the same time, we must seek to ensure that all citizen's rights, including the fundamental right to defence in criminal proceedings, are fully preserved.
In my view the proposed amendments will not only considerably facilitate cooperation between courts but will above all help to reinforce the rights of the citizen with respect to the administration of justice throughout the European Union, especially the right of defence and the right to a retrial.
in writing. - (SV) This own-initiative report highlights fisheries and aquaculture within the context of Integrated Coastal Zone Management in Europe.
Ecologically sustainable management of aquatic and fisheries resources is naturally important for protecting the environment in which we live. Unfortunately, the report ignores the problems which the fisheries sector in the EU brings with it. Therefore we have chosen to abstain. Overcapacity in the fishing fleets in the EU is leading to far too large catches. This threatens the marine ecosystem and edible fish stocks.
We would like to see a major reduction in fishing vessels, and fishing quotas which are set on the basis of biologically safe and scientific grounds. Of course, the employees affected by the restructuring must be offered labour market training and reasonable financial support in order to be able to take work in other parts of the economy which need labour.
in writing. - (PT) I voted for the report by my fellow Member Mr Gklavakis on Fisheries and Aquaculture in the context of Integrated Coastal Zone Management (ICZM) in Europe, and congratulate him on its quality. I do so because it stresses the economic and social importance of these activities for coastal regions, and calls for them to receive assistance within the framework of ICZM. For this reason too it is essential for the national and regional governments of the outermost regions to prepare integrated ICZM strategies to guarantee the balanced development of their coastal regions.
I also strongly support the rapporteur's suggestion of using the European Fisheries Fund for the long-term funding of measures within the framework of ICZM, since it supports actions which contribute to the sustainable development of fishing regions in a transversal approach to all maritime activities taking place in those regions.
Finally, it is important to stress that regional planning has so far been largely land-based and has failed to take into account the impact of coastal development on certain maritime activities. This has led to the degradation of marine habitats, which is why a new approach is crucial.
in writing. - The Gklavakis report rightly recognises the importance of fishing to coastal communities and the retention of cultural traditions. All too often, this very human aspect of the fishing industry seems to have been overlooked in the implementation of the CFP. The report correctly notes the need for bodies at EU, national and regional levels to cooperate in matters of coastal management, and I consider that, within this context, coastal areas and nations must take the lead role, with the EU acting as a facilitator.
in writing. - (IT) Fisheries and aquaculture are two of the principal activities underlying the economic and social development of the coastal zones of the European Union. It is therefore necessary to manage them in such a way as to ensure sustainable exploitation of fisheries whilst also satisfy the increasing demand for fisheries products.
To that end, the EU states need to implement a series of measures aimed at protecting coastal zones and promoting a clean marine environment. In view of the cross-border nature of many coastal processes, there is a need for cooperation between Member States and between them and neighbouring third countries.
One such measure concerns the planning of housing developments for tourism purposes. For many regions, the tourism industry is an important contributor to local GDP. However, I think that we should support 'eco-friendly' tourism, in other words a form of tourism which dovetails with countryside and environment protection policies.
There is also a need for coordination in terms of industrial activities: just think of the importance of an effective common policy on waste water management for ensuring the compatibility of an important economic activity with the need and duty to preserve the marine environment.
Inshore, small-scale fishing is a very important source of income for thousands of families and keeps alive a centuries-old tradition which, in my view, Europe should support and preserve.
in writing. - (IT) I am voting in favour of the Gklavakis report which underlines the need for a European coastal zone strategy with a view to sustainable development.
An integrated coastal zone management strategy can in fact provide a suitable framework for the sustainable exploitation of these zones and the activities carried out in them. I fully endorse the position of the rapporteur when he says that there is a need for long-term planning involving all the sectors concerned.
I applaud that view and would also like to emphasise that this should just be the start of a greater focus on the sector, and I invite the Commission to implement a meaningful policy in this field.
in writing. - I abstained on this vote because I am in favour of sustainable fisheries everywhere and I support the coastal communities and fishermen of Ireland. The Common Fisheries Policy, while focusing on both of these ends, has led to the opposite: destruction of the marine environment, decrease of fish and impoverishment of the marine environment.
in writing. (FR) - On the basis of the report by my excellent Slovene fellow Member Mihael Brejc, I voted for the legislative resolution approving, at first reading under the codecision procedure, the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 562/2006 as regards the use of the Visa Information System (VIS) under the Schengen Borders Code. In view of the expectations that Europe's citizens have when it comes to internal security, I wholeheartedly support the amendments to be made to the Schengen Borders Code in order to guarantee the effective use of the Visa Information System (VIS) at our external borders. The aim of this proposal for a regulation is to establish common rules for the compulsory use of the VIS (i.e. a systematic search using the number of the visa sticker, combined with finger print checks) at the external borders and thereby to continue to develop an integrated border management system in the European Union.
Although it would like to be able to boast the opposite, Europe has made no progress in the area of freedom, security and justice. Quite the contrary, since the deplorable Schengen Agreement was first implemented, the lifting of internal border controls has led to an explosion in organised crime and all forms of trafficking.
The European Union, a real sorcerer's apprentice in terms of security, with methods that all too often pose a threat to the security of states and their peoples, has imposed on us this area of insecurity lacking in freedoms and justice.
The Schengen Borders Code will not help because it is the very foundations of the Schengen Agreement that are inadequate and unacceptable.
Common security will prevail only if each state regains full sovereignty in the management of its borders and its migration policy. The pinnacle of the absurd is reached when this involves transferring even more responsibilities to a Union that is already paralysed.
in writing. - (DE) I voted for Mihael Brejc's report on the use of the Visa Information System under the Schengen Borders Code.
The common rules for the external borders of the Schengen area must be amended, and the use of the Visa Information System must be made more efficient and uniform. These things must be done very judiciously and carefully, since data privacy and human rights are always paramount and must be respected.
Blanket checking of fingerprints at the borders with the aid of the Visa Information System will lead to unnecessarily long queues and to lengthy delays at border crossing points, even for people who do not require visas.
The report now proposes only random searches of the information system. Officers on duty at the border will continue to check whether incoming travellers meet all the requirements for entry to the EU, but they can also decide themselves whether to do a VIS search as well. This approach will still guarantee a very high level of security but will ensure that people are not kept waiting at border crossings any longer than is strictly necessary.
in writing. - (DE) Strengthening the Visa Information System (VIS) is undoubtedly a good way to make combating fraud easier in future and - provided that data protection is ensured - is therefore to be welcomed. Nonetheless, if the collection of fingerprints and face scans is necessary for the granting of Schengen visas in future, this will lead to quite considerable upheavals in the embassies concerned. In the debate in Germany, it has been suggested that some embassies have neither the personnel nor the facilities to cope with this change. The possible outsourcing of data storage to external companies, which is also under discussion, gives grave cause for concern, however, and could potentially open the way for future visa scandals.
The VIS has positive aspects, but overall, it has not been properly thought through, which is why I was unable to vote in favour of the report.
in writing. - (IT) I am voting in favour of the Brejc report. I support the proposal and its aims. In certain periods, our borders are crowded with people wanting to enter the Schengen area.
The proposal does introduce a relaxation of the normal system of controls but it also aims to protect travellers and to spare them long hours of waiting at frontiers to comply with those controls. However, the derogation should remain just that and not become the general rule, and I agree that the duration and frequency of the derogation should be limited as far as possible. All in all, I welcome the introduction, in that connection, of specific conditions governing the applicability of the derogation.
in writing. - (PL) I am in favour of amending Regulation No 562/2006 as regards the use of the Visa Information System (VIS) under the Schengen Borders Code.
I consider it unnecessary and too time-consuming to carry out checks on third-country nationals holding a visa every time they cross the border. It causes excessively long waits at border crossings.
A reduction in the intensity of border checks will not in my opinion affect the level of security in the EU. I therefore consider that limiting the checks carried out by the border guard in command to random VIS checks is the right solution.
in writing. - (RO) Today, I voted in favour of the Brejc report because, for the effciency of external border controls, the use of the VIS (Visa Information System) is of fundamental importance. The Visa Information System should be consulted systematically by the border police agents for any person holding a visa in order to ensure border security.
The expansion of the Schengen zone has eliminated barriers in the European Union. Third country citizens are still checked only once at the entry. 50% of the illegal immigrants enter the EU legally, but exceed the period of stay because there is no visa control system.
We want Europe to be safer and, at the same time, welcoming for those who come for tourist or business purpose. The amendment voted today in the European Parliament is to the advantage of the EU citizens and third-country nationals, who do not need a visa because, in this way, the jams at the land border-crossing points would significantly decrease.
in writing. - (FR) On the basis of the report by Romanian Member Renate Weber, I voted for the European Parliament legislative resolution supporting the initiative of a number of Member States (Belgium, the Czech Republic, Estonia, Spain, France, Italy, Luxembourg, the Netherlands, Austria, Poland, Portugal, Slovenia, Slovakia and Sweden) to strengthen Eurojust. I support the strengthening of the 'data protection' element of the proposal and the fact that the European Parliament is to receive more information so that it is better able to monitor the tasks and duties of Eurojust, which was set up in 2002 as a European Union body with legal personality whose role is to promote and improve coordination and cooperation between the competent judicial authorities in the Member States. It has become clear from Eurojust's experience that its operational efficiency needs to be improved by ensuring that its National Members have equivalent status. I also support the emergency cell for coordination, the national coordination systems, the partnerships with the other Community security and protection instruments (Europol, Frontex, OLAF), and the possibility for Eurojust to second liaison magistrates to third countries.
in writing. - (FR) I welcome the adoption of Mrs Lambert's report on the evaluation of the Dublin system. The report rightly recalls that, overall, the objectives of the Dublin system have, to a large extent, been achieved, but that, owing to the lack of precise data, it has not been possible to evaluate the cost of the system. Some concerns remain in terms of both the practical application and the effectiveness of the system.
The report opens the debate on the future of the common European asylum policy which was launched in June 2007 with the publication of a Green Paper.
The report points out that the following aspects of the system should be clarified or modified: observance of the basic principle of non-refoulement; applicants must receive all relevant information concerning the Dublin system in a language which they understand and they must have access to legal aid throughout the procedure, they must also have the right to a suspensory appeal against any transfer decision; the criteria for determining the age of minors should be harmonised; mechanisms should be devised for blocking transfers to countries which plainly do not uphold applicants' rights.
in writing. - (FR) Under the pretext of reinforcing the operational capacities of Eurojust in the fight against various forms of crime, this proposal's main objective is to pander to the obsession with political correctness of proponents of the thought police.
The thinly disguised aim is the monitoring of all remarks under threat of penalty, whether they are made in writing or spoken at meetings. Various speakers in this House have already called for the adoption of a framework directive to condemn as criminal offences alleged acts of racism and xenophobia and, with a view to ensuring the speedy transposition of such a directive into national law, to establish a single European Public Prosecutor - the EU's new Torquemada of 'political correctness'.
Regrettably, the more the European Parliament, an institution which proclaims itself to be the temple of democracy, gains decision-making powers, the more fundamental freedoms - particularly the freedom of research, opinion and expression - are flouted. In fact, this totalitarian Europe is far more dangerous than the 'monsters' which it claims to be fighting. The primary objective of the proponents of Euro-globalist and immigrationist ideology is to rid themselves of troublesome opponents by adopting repressive European criminal legislation.
We do not accept this.
in writing. - The Council's proposal and the related report on the amendment to the Eurojust Regulation give even greater power to this repressive EU mechanism.
Eurojust's jurisdiction is extended to almost all areas of penal matters and its powers of intervention with national judicial authorities have been strengthened. Transmitting information and personal data (including DNA data) from a Member State to Eurojust becomes obligatory and a network of national Eurojust associations is created. Eurojust's ties are closer with other repressive mechanisms of the EU (European Judicial Network, Frontex) and of third countries. Reinforcing Eurojust bolsters Europol and generally increases files kept on EU employees and foreigners. This is helped by updating the Schengen and VIS surveillance systems and by incorporating the Prüm Treaty into Community law. Behind the excuses of terrorism and organised crime lies an attempt to arm capital against the intensified popular reaction engendered by EU policy and Member State governments. The rampant growth of mechanisms of repression at national and EU level further exposes the reactionary nature of the EU, and more than ever goads the people to resist and overthrow this imperialist structure.
in writing. - The Maltese Islands are the Southern frontier of the EU. Situated in the middle of the Mediterranean, they are receiving a disproportionate number of irregular immigrants. The majority file for asylum status.
Frontex - which was hailed by Government representatives as a solution to curtailing the number of irregular immigrants - has been a complete failure.
We have been requesting the sharing of the burden, with little or no response. Now that this legislature has entered its final year, we are proposing mechanisms for burden-sharing. Finally we are acknowledging the need 'to help alleviate the disproportionate load which could fall on certain Member States, in particular the border Member states'.
The fact that we have acknowledged the need 'for the provision of mechanisms other than financial to correct the adverse effects of the implementation of this system for the smaller Member States at the Union's external borders' is most welcome, as it refers to Malta in everything but name.
The EU has not lived up to its spirit of solidarity where this issue is concerned. It is about time that we cut the rhetoric and get down to the substance.
The EU must realise that its smallest state cannot continue to absorb the vast number of immigrants seeking refuge and asylum.
in writing. - (FR) I voted for the report by British Member Jean Lambert on the Dublin system, and I applaud the work done by my friend Patrick Gaubert, who was the rapporteur for our PPE Group. The purpose of the Dublin system is to determine the Member State responsible for examining an asylum application made in the territory of one of the EU Member States, Norway or Iceland. Although, generally speaking, the aims of the Dublin system, in particular the establishment of a clear and viable mechanism for determining the Member State responsible for examining an asylum application, have largely been achieved, problems remain with the efficiency of the system and its application in practice, as well as with the cost, which has not been evaluated. All of this shows the urgent need for a European immigration and asylum policy, and I welcome the work done by the current President of the Council with responsibility for this field, my friend Brice Hortefeux, the French Minister for Immigration, Integration, National Identity and Mutually-Supportive Development, who has just chaired the European ministerial conference on the right of asylum on 8 and 9 September 2008 in Paris.
in writing. - (CS) I voted against the report on the evaluation of the Dublin system because I believe that it would not improve the system but, on the contrary, would create an obstacle to its effective operation.
In particular, I consider it essential to warn against the introduction of an automatic suspensory right of appeal against a decision to transfer an asylum seeker to another Member State. In addition, the very qualified stance on the use of detention centres for the transfer of asylum seekers to the State competent to assess the asylum application will definitely not contribute to an improvement in the effectiveness of the system but, on the contrary, will call it into question and make it unclear.
The report thus actually tends to remove or at least weaken the tools with which Member States can ensure that their decisions are enforceable within the framework of the Dublin system and this should not be approved. It is wrong because the undefined humanitarian aspect in assessing asylum applications must not result in Member States' decisions remaining simply paper decisions in the event of non-cooperation on the part of applicants.
I also cannot identify with the call to introduce European burden-sharing mechanisms, since I am of the view that the existing mechanisms for the financial compensation of the States most affected by asylum applications are quite sufficient and there is no reason to interfere with the sovereignty of Member States in the field of asylum by means of further regulation.
It is with some irony that we note that, for the first time, a European Parliament report describes the massive influx of immigrants into an EU Member State as a 'burden'.
Should immigration not be more of an opportunity that is beneficial to all the peoples of Europe?
Let there be no doubt about this: the absurdity of the obligation to take in asylum seekers and strict compliance with the principle of non-refoulement are not being called into question. The report highlights only the deficiencies of the Dublin system with regard to the determination of which Member State is responsible for processing asylum applications. This is self-evident given the ever-increasing migration flows to countries that, for the most part, are located on the southern periphery of the EU.
Once again, the report offers a fallacious solution to the technical and human problems associated with migration waves. The establishment of a common asylum system, which is bound to be ineffective in a constantly enlarging EU with porous borders, is not what is needed. Quite the reverse, Member States should be given the right to take their own decisions on migration and the management of their borders.
The Dublin system has proved in practice to be a mechanism promoting the EU's overall anti-refugee policy. The various injustices in its application set out in this report confirm its reactionary nature.
The EU, which bears a significant share of responsibility for the creation of hundreds of thousands of refugees through its support for unpopular regimes and by stirring up internal strife, wars and imperialist interventions, instead of providing for asylum victims and respecting their rights, has in recent years continually hardened its position towards them.
One aspect of this is the unacceptable bouncing back and forth of asylum seekers from one EU country to the next. This is sanctioned by the Dublin Regulation, and was made a reality by the creation of Frontex for the expulsion of refugees from the EU's borders, by the recent directive on their detention for up to 18 months, by approving the extension of the use of Eurodac for other purposes as well, such as to keep files on them, and by the generally inhumane treatment.
It is therefore clear that we need to fight hard to repeal this regulation and the EU's anti-refugee policy in general. We must respect the right of asylum seekers to flee to whatever country they deem most suitable and ensure that the Member States comply with the 1951 Geneva Convention.
in writing. - (PT) We believe the report contains positive points in its assessment of the Dublin system in relation to asylum applications in signatory Member States.
Among other aspects:
We subscribe to its denunciation of transfers of asylum applicants to Member States that do not guarantee full and fair treatment, the restrictive definition of family member, and the fact that extending access to the EURODAC database entails the risk that information may pass to third countries;
We also subscribe to the proposals that ensure that asylum applicants have a right to a suspensory appeal against a decision to transfer responsibility to another Member State, that safeguard the principle of non-refoulement and the principle that a claim should never be closed for procedural reasons, and that safeguard family reunification and the principle of the child's best interests (age-assessment, non-detention, definition of family member etc.).
However, we disagree with its classification and acceptance of instruments in force at EU level and its support for developing the communitarisation of asylum policy, a federalist approach that we believe is the reason for the setbacks currently affecting asylum applicants at EU level.
Hence our abstention.
in writing. - (SV) I voted in favour of Jean Lambert's own-initiative report on the Dublin system, although it contains opinions which I do not share. The reason why I voted yes is that I concur with the strong criticism found in the report of the way in which the current EU rules undermine the rights of asylum seekers, for example, by transferring asylum seekers to Member States which are unable to guarantee complete and fair treatment. However, I am against total harmonisation of the EU's asylum policy.
in writing. - I voted in favour of my colleague, Ms Lambert's, report on the evaluation of the Dublin system. In particular, I would like to highlight the sections which emphasise that in decisions relating to children, the best interests of the child must be paramount at all times.
In my own country, Scotland, we have the disgraceful situation at the Dungavel detention centre, where children of asylum seekers are effectively imprisoned. Such practices can never be described as being in the best interests of the child, and I support the Scottish Government's efforts to close that institution and return responsibility for immigration to Scottish control.
in writing. - (DE) It is important that some rules governing asylum procedure are being clarified, including those that determine where responsibility lies for curbing multiple applications. Whilst the Committee on Civil Liberties, Justice and Home Affairs calls for greater protection of children in asylum procedures, more and more unaccompanied children are turning up at the external borders of the EU, seeking to exploit the special protection they enjoy from deportation and refoulement. Time and again they risk their lives in search of cunning new escape routes.
If the rules we have created as safeguards are now developing into incentives for more and more new forms of risk-taking, we shall have to think about new strategies.
The present report contains some building blocks, but on the whole I believe it does not go far enough, which is why I was unable to endorse it.
in writing. - I have voted in favour of the Lambert report on the evaluation of the Dublin system. The report raises concerns over the system's shortcomings, calling on the Commission to take measures against states that do not ensure full and fair treatment of the asylum applications they receive.
After the unacceptable draft Directive on non-refoulement, adopted in June, the European Parliament is stressing today that asylum seekers have rights under European legislation and that the Member States have obligations.
Greece is a systematic offender of asylum seekers' fundamental rights. It has unacceptable conditions at reception centres and one of the lowest rates of acceptance of applications. Certain Member States have already refused to implement the Dublin Regulation when Greece is the country responsible; more still are talking about following suit. We invite the Commission to propose substantial and effective measures to ensure that asylum applications are treated correctly by the Greek authorities.
, in writing. - (RO) Asylum legislation and practices still differ between Member States and the asylum applicants are treated differently from one country to another.
Unless a satisfactory and uniform level of protection is reached across the entire European Union, the Dublin system will always produce unsatisfactory results, both from the technical and human point of view and the asylum applicants will continue to have solid reasons to address their application to a certain Member State in order to benefit from the most favourable decisions at national level.
The large number of multiple applications and the small number of transfers performed indicate deficiencies in the Dublin system and the need to create a common European asylum system.
The implementation of the Dublin Regulation may result in the unequal distribution of responsibility, in case of the people requesting protection, to the detriment of some Member States that are particularly exposed to migratory flows only due to their geographical position.
According to the Commission's evaluation, in 2005, the 13 Member States situated at the Union's external borders, had to deal with increasing challenges raised by the implementation of the Dublin system and, therefore, the first-country-of-entry criterion, provided under the Dublin system, placed the Member States situated at the external borders in a very difficult situation.
in writing. - (SV) This own-initiative report focuses on potentially improving and increasing the protection provided for asylum seekers, but I distance myself from the statement in the report that a common asylum system would resolve this problem.
Despite this, I am voting in favour as the majority of the report is positive for asylum seekers and it is they who are the focus of the report.
in writing. - (SV) Today the European Parliament adopted a report which clearly and critically points out the weaknesses of the current Dublin system. There is no doubt that we need a common migration and asylum policy at EU level in an increasingly borderless Europe. The question is merely how this is to be achieved.
Folkpartiet agrees with the majority of the criticism and consider that it is right to send a sharp signal that a change in a more humanitarian direction should be initiated. Therefore I voted in favour, with certain reservations.
Amendment 5 criticises some countries for systematically depriving asylum seekers of their liberty by placing them in detention. I considered that this criticism should remain, particularly since Sweden is one of the countries which has historically been guilty of precisely this. However, I do not agree with the proposal of the Confederal Group of the European United Left/Nordic Green Left to completely prohibit the use of detention, although I do think that it is something that should be applied only as a last resort. I abstained on Amendment 6, on introducing a proactive duty to trace family members for organisations such as the Red Cross and Red Crescent. Such a duty can only be imposed upon an agency and should not be placed on a civil organisation. As neither the original text nor the amendment expressed any other option, I chose to abstain.
Although Mrs Lambert's report on the evaluation of the Dublin system contains viewpoints and proposals that I do not support, I decided to vote in favour of the report in the final vote. I did this first and foremost in order to express my approval of the report's clear criticism of the way in which existing EU regulations undermine the rights of asylum seekers, for example by contributing to the transfer of asylum seekers to Member States that cannot guarantee full and fair processing of their applications.
in writing. - (NL) The agreements on Dublin II are based on the political fiction that the 27 Member States trust each other when it comes to dealing with asylum applications and that all Member States assume their responsibilities in the same principled way.
I myself investigated the reception of Chechen refugees in Poland, because a number of Chechen refugees were sent back to Poland from Belgium on the basis of Dublin. There were strong protests. That was why I made my own investigation. In fact you can see the pictures on my website.
Whilst there is not an adequate and consistent level of protection in all 27 Member States, in my view Dublin II is not much more than a political fiction and it creates gross injustice. I saw for myself in Poland that the basic principles of the Dublin rules are not being put into practice. The quality of the reception, the reception of children and the failure to provide schooling, the unhygienic conditions refugees have to live in, the lack of health care: all these vary a great deal from one Member State to another.
The Lambert report identifies the problems, starts from an accurate assessment and offers solutions in a number of areas. It deserves our full support.
in writing. - (PL) One of the consequences of the free movement of persons in the European Union is the growth in cross-border car traffic. It raises the need to establish provisions at European level in the field of motor insurance so as to protect accident victims effectively.
The efficiency of the claims representative system established by the insurance company in the victim's country of permanent residence is exceptionally important for the achievement of this aim. It is the claims representative's duty to inform the victim how to pursue his claim against a foreign national, and it would increase consumer confidence if the information package accessible before conclusion of the insurance contract included full information on the rules governing the functioning and application of the claims representative system and its benefits for the victim.
Another important issue raised by the rapporteur is whether legal expenses insurance should be compulsory in all Member States. I support his view that maintenance of the existing voluntary system is the right solution. The increase in consumer confidence brought about by a compulsory system would be outweighed by the increase in the cost of the insurance itself and the delays resulting from settlement of cases by the courts. It is nevertheless essential that measures be taken immediately with regard to the availability of legal protection insurance, especially in the new Member States.
in writing. - The Mladenov report gives an appropriate degree of prominence to consumer organisations in the evaluation of motor insurance. Consumer bodies do indeed have an important role to play in this area, alongside the EU's institutions, Member States and the insurance industry itself.
in writing. - I would like to thank Mr Mladenov, our Committee rapporteur.
This report on aspects of motor vehicle insurance is a good example of how Europe is delivering practical and pragmatic benefits of EU membership for its citizens.
With 1.2 million road accidents in Europe every year, regrettably some citizens will be victims of a car accident, as a driver, passenger or pedestrian.
Yet many people are not aware that EU law exists to help resolve insurance claims without having to deal with a foreign insurance company in a foreign language.
This EU law exists to enable citizens to go home and get the claim settled quickly and easily in their own language.
The 4th Motor Insurance Directive also ensures assistance for accident victims by setting up information centres in each Member State.
As the law does not currently provide for compulsory cover for legal costs, citizens should consider the option of taking out legal protection insurance.
Of course, as the Parliament's rapporteur on mediation, I hope parties will use alternative dispute resolution to find a settlement to conflicts while avoiding the costs and delays of court proceedings.
It is with concrete, practical measures like this law that we can demonstrate Europe's value to our citizens.
in writing. - (PL) In 2003-2005 some 17 000 citizens of third countries were sent to another EU Member State to have their application for asylum examined there. Of these, 12% were applications from people who had already sought asylum.
At the present time, the chances of being granted asylum vary considerably from one EU Member State to another. This is shown most clearly by the example of the Iraqis. In Germany they have a 75% chance of asylum, in Greece barely 2%.
It would be advantageous for the EU to liquidate the phenomena of 'refugees in orbit', twofold migration and the simultaneous submission of asylum applications in different countries by introducing a system under which one Member State would be responsible for examining asylum applications.
in writing. - (SV) Fiscal fraud causes major financial losses for Member States and reduces opportunities to maintain and improve the quality of the services that we finance through our taxes.
However, we abstained from voting in the final vote due to several amendments in which tax competition between Member States was seen as something positive and in which the attitude towards the damaging effects of tax havens on the economies of Member States was toned down.
We also chose to vote against the wording in the second part of paragraph 3, which gives too positive a picture of tax approximation between Member States.
in writing. - (FR) I voted for the European Parliament resolution on the own-initiative report on a coordinated strategy to improve the fight against fiscal fraud, drafted by British Member Sharon Bowles in response to a Commission communication on the subject. Fiscal revenue, in other words the total amount of taxes and compulsory social contributions, accounted for 39.3% of the European Union's GDP in 2004, at EUR 4 100 billion. There are very few estimates of the amount of taxes that go uncollected because of fiscal fraud, which is estimated at around 2-2.5% of GDP. Although taxation is a national responsibility, fiscal fraud is an obstacle to the successful operation of the internal market in that it distorts competition between taxpayers. There is no disputing that the fight against tax fraud has a European dimension because of the globalisation of the economy internationally.
in writing. - (PT) We voted against this final resolution, since the majority in the European Parliament overlooks the true causes of the principal fiscal fraud - the existence of tax havens - although there are some positive proposals that we voted in favour.
Although the Parliamentary Committee's report does contain some positive proposals, notably explicit references to tax havens and their greater responsibility for fiscal fraud and the erosion of the fiscal base, which decreases public revenue and reduces the State's capacity to put social support policies into practice, several of these positions were rejected or watered down in the plenary vote.
The political majority in the European Parliament does not genuinely wish to close down the tax havens that shelter large fortunes and huge stock market profits from various more or less unauthorised deals. They wish to fuel one of the centres of the scandalous profits of capitalism, even if it means lower revenue for states and fewer possibilities for a response from public policies serving workers and the people.
in writing. - (FR) Mr President, ladies and gentlemen, Mrs Bowles' report is typical of this Parliament: it offers solutions to problems that would not exist without the Europe of Brussels, solutions which, moreover, would merely exacerbate these problems or create new ones.
In this instance, the solutions proposed to improve the fight against fiscal fraud involve the levying of tax in the country of origin and the setting up of a clearing house that would make individual Member States' tax receipts dependent on transfers made by other Member States. Others involve charging VAT at the rate of the importing Member State (instead of the current exemption system) or the application of a reverse-charge mechanism, both proposals which, if adopted, would end up imposing insurmountable administrative and fiscal burdens on companies. In addition, all tax administrations would be allowed direct access to electronically stored data on tax payers in other Member States. The taxation of savings and criminal law in the area of fraud would be standardised. A number of reduced VAT rates would be abolished.
All this clearly shows that the real goal is not so much to fight against fraud, which is a very real and serious problem, but rather to put an end to the fiscal sovereignty of the Member States.
in writing. - (SV) The fight against fiscal fraud is of course worthy of full support. We have therefore voted in favour of the motion for a resolution in its entirety, despite the fact that it contains numerous elements which have not been thought through and are unwarranted. Paragraph 3 states that 'in order to be operational, a VAT system based on the "origin principle” requires tax approximation between countries to avoid tax competition'. We will not support such a wording.
Approximation of the VAT and tax systems of Member States is a very dangerous step away from national self-determination in one of the most fundamental policy areas. The European Parliament must not make such sweeping statements on such an important issue.
Tax competition also has advantages in that countries are able to forge ahead and develop more effective taxes or other solutions to finance public spending, provided that they are free from poorly thought-out EU legislation.
in writing. - I fully support the fight against fiscal fraud and recognise that there needs to be close cooperation between administrative authorities in each Member State and the Commission in order to achieve this.
However, I do not support the inference in the explanatory memo that the introduction of the CCCTB is in any way necessary to counter fiscal fraud. At this stage the CCCTB is only a technical proposition, there is no communication proposed and as such it is premature to suggest that it could help in the fight against fiscal fraud.
Sharon Bowles rightly points out that tax fraud has serious consequences for national budgets. It leads to violations of the principle of fair taxation and is liable to distort competition.
Distortions caused by VAT fraud affect the overall balance of the resource system. According to various sources, VAT losses range from EUR 60 to 100 billion per annum across the European Union, which results in an increased need to call on Member States' own resources based on gross national income (GNI).
I agree with Sharon Bowles' initiative. The problems caused by VAT fraud must be eliminated. To guarantee the proper functioning of the Community we must ensure that the resource system operates fairly and transparently.
in writing. - (DE) After ten years of beating about the bush, we still cannot agree on effective methods with which we can put a stop to VAT fraud - which, after all, involves the evasion of taxes equivalent to between 2 and 2.5% of Europe's economic output.
The reverse-charge system looks quite nice on paper but still seems too embryonic, which is why most of the calls we have been hearing are still for better cooperation between Member States.
Particularly in the area of fraud, we have some Member States with a conspicuously high degree of susceptibility to fraud and with lax controls, compounded by the prevalence of an unacceptable laissez-faire attitude to recovery. It strikes me that the parliamentary report does not deliver an emphatic message or offer any new solutions, which is why I have abstained.
in writing. - The UK Conservative delegation regrets that it is unable to support the report by Mrs Bowles. We recognise that tax fraud is a serious problem and that it needs to be tackled with great urgency, and in particular that a solution needs to be found to the so called "carousel" fraud in respect of VAT.
Nevertheless, the failure of the report to positively support tax competition and sovereignty; its unrealistic approach towards tax havens; and its lack of recognition of the direct link between high taxation and high levels of tax avoidance and evasion lead us to request that the European Union think very seriously before proposing tax measures that may only serve to create capital flight, discourage inward investment or indeed encourage even more fiscal fraud.
I am happy to support this report which recognizes that developing a strategy to deal with tax fraud is a matter of necessity. Although the implementation of effective policies is, for the greater part, the concern of Member States, cooperation is needed on a European level. A disproportionate administrative burden should not be placed on businesses, especially, small and medium sized enterprises and given the context of the Commission's policy, red tape and bureaucracy should be reduced.
I supported the author's amendment which emphasizes the importance of fair competition in terms of taxation for the European Union's economy. I am disappointed that the same author referred to the Common Consolidated Corporate Tax Base (CCCTB) in the explanatory memorandum. There has as yet not been sufficient examination of CCCTB to guarantee that such a taxation system would have a positive impact and it is likely that more evidence exists to the contrary. This statement is based on poor conjecture and as it is only in the explanatory memorandum we cannot vote on the subject. As a result, I would like to take this opportunity to express my disappointment and to make my objections known.